  Case 15-16146          Doc 62   Filed 06/16/20 Entered 06/16/20 15:45:19        Desc Main
                                    Document     Page 1 of 7



                      UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
                                    :
 In re:                             :
                                    :
     Kyle J. Gorman                 :  Case No.: 15-16146
     Christine T. Gorman            :  Chapter 13
                                    :  Judge LaShonda A. Hunt
        Debtor.                     :  *********************
                                    :

                                    NOTICE OF MOTION

TO: See attached list.

      PLEASE TAKE NOTICE that on June 26, 2020, at 10:15 a.m., I will appear before the
Honorable Judge LaShonda A. Hunt, or any judge sitting in that judge's place, and present a
Motion for Relief from Stay, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                            MEB Loan Trust IV
                                                   /s/ Umair Malik
                                            By:
                                                  Umair M. Malik (6304888)
                                                  Manley Deas Kochalski LLC
                                                  P.O. Box 165028
                                                  Columbus OH 43216-5028
                                                  Contact email is ummalik@manleydeas.com




19-040579_EJS1
  Case 15-16146       Doc 62     Filed 06/16/20 Entered 06/16/20 15:45:19           Desc Main
                                   Document     Page 2 of 7



                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached motion upon the parties listed below, by causing same to be mailed in a properly
addressed envelope, postage prepaid, on the below listed date, unless a copy was provided
electronically by the Clerk of the Court.

 Date    06/16/2020                                 /s/ Umair Malik
                                                   Signature


   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   David M Siegel, Attorney for Kyle J. Gorman and Christine T. Gorman, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on June 16, 2020:

   Kyle J. Gorman and Christine T. Gorman, 2640 Carlsbad Circle, Aurora, IL 60504

   Kyle J. Gorman and Christine T. Gorman, 2640 Carlsbad, Aurora, IL 60504

   CitiMortgage, Inc., Bankruptcy Department, PO Box 140609, Irving, TX 75014-0609

   Lakewood Valley Homeowners Associat, c/o Caruso Management Group, 800 W. 5th Ave,
   Ste 110B, Naperville, IL 60563




19-040579_EJS1
     Case 15-16146      Doc 62     Filed 06/16/20 Entered 06/16/20 15:45:19             Desc Main
                                     Document     Page 3 of 7




                      UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
                                    :
 In re:                             :
                                    :
     Kyle J. Gorman                 :  Case No.: 15-16146
     Christine T. Gorman            :  Chapter 13
                                    :  Judge LaShonda A. Hunt
        Debtor.                     :  *********************
                                    :

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY (SECOND MORTGAGE)

         MEB Loan Trust IV ("Creditor"), hereby moves the Court ("Motion"), pursuant to 11

U.S.C. § 362(d) to lift the automatic stay as to real property commonly referred to as 2640

Carlsbad, Aurora, IL 60504 ("Property"). In support of the Motion, the Creditor states the

following:

1.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 and General Rule 2.33

         of the United States District Court for the Northern District of Illinois. This is a core

         proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion are

         proper under 28 U.S.C. § 1408 and 1409.

2.       Kyle J. Gorman and Christine T. Gorman (''Debtors'') filed a Chapter 13 case on May 6,

         2015 ("Petition Date").

3.       As of the Petition Date, the Creditor was the holder of a claim secured by the Property,

         more particularly described in the Mortgage ("Mortgage"), a copy of which is attached as

         Exhibit "A".




19-040579_EJS1
     Case 15-16146     Doc 62      Filed 06/16/20 Entered 06/16/20 15:45:19            Desc Main
                                     Document     Page 4 of 7



4.       The above described Mortgage was given to secure an Adjustable Rate Note, ("Note"),

         dated October 17, 2005 and made payable to the Creditor in the original sum of

         $52,000.00. A copy of the Note is attached hereto as Exhibit "B".

5.       The Creditor perfected an interest in the Property, more particularly described in the

         Mortgage, recorded in the Will County Recorder's Office on January 27, 2006. Evidence

         of perfection is attached as Exhibit "A".

6.       The loan was modified as set forth in the Home Affordable Second Lien Modification

         Agreement attached as Exhibit "C".

7.       Select Portfolio Servicing, Inc. services the loan on the property referenced in this

         Motion. In the event the automatic stay in this case is modified, this case dismisses,

         and/or the debtor obtains a discharge and a foreclosure action is commenced on the

         mortgaged property, the foreclosure will be conducted in the name of MEB Loan Trust

         IV ("Noteholder”). Noteholder, directly or through an agent, has possession of the

         promissory note. The promissory note is either made payable to Noteholder or has been

         duly endorsed. Noteholder is the original mortgagee or beneficiary or the assignee of the

         security instrument for the referenced loan.

8.       As of June 2, 2020, the outstanding principal of the Note was $40,615.35 and the

         outstanding interest was $942.01.

9.       The Debtor is in default post-petition. A payment history is attached as Exhibit "D".

10.      Said failure to make post petition mortgage payments constitutes sufficient grounds for

         relief from the automatic stay for cause pursuant to 11 U.S.C. §362(d)(1);

11.      The Property is of inconsequential value and benefit to the estate. Cause exists to lift the

         automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2) for these reasons:

19-040579_EJS1
  Case 15-16146     Doc 62     Filed 06/16/20 Entered 06/16/20 15:45:19             Desc Main
                                 Document     Page 5 of 7



      a. Debtor has no equity in the Property and the Property is not needed by the Debtor for

         its reorganization. Creditor believes that the Property has a value of $164,276.00

         based on Schedule D, which is attached hereto as Exhibit "E". Creditor believes

         CitiMortgage, Inc. has an interest in the sum of $198,000.00 and Lakewood Valley

         Homeowners Associat has an interest in the sum of $0.00. Including the Creditor's

         lien, there are liens in an aggregate amount of $239,356.73 on the Property. The

         estimated principal balance is $40,615.35 with additional interest estimated at

         $942.01, fees estimated at $36.00, recoverable balance estimated at $1,025.00, less a

         suspense balance in the amount of $1,261.63, totaling a secured claim of

         approximately $41,356.73 as of June 2, 2020. After the costs of sale and payment of

         all liens on the Property, there will be effectively no equity in this Property. Based

         upon the lack of equity in the Property, Creditor asserts that the Property is

         burdensome and/or of inconsequential value and benefit to the estate.

      b. The Creditor is not being adequately protected. Per the Note and Mortgage,

         payments are applied to the last month due. Based on the foregoing, as of June 2,

         2020, Debtor has failed to make periodic payments to Creditor since January 1, 2018,

         which unpaid payments are in the aggregate amount of $3,090.30, less a post petition

         suspense balance of $1,055.61 for a total default of $2,034.69 through June 2020. As

         of June 2, 2020, Debtor was to have made 61 post petition payments. Debtor has

         only made 31 post petition payments. Debtor is delinquent 30 post petition payments.

12.   The Creditor requests that the Court order that Rule 4001(a)(3) is not applicable.




19-040579_EJS1
  Case 15-16146      Doc 62     Filed 06/16/20 Entered 06/16/20 15:45:19           Desc Main
                                  Document     Page 6 of 7



       WHEREFORE, the Creditor prays for the entry of the attached Order Granting Relief

from the Automatic Stay and the Trustee is hereby directed to halt disbursements to Creditor

upon the filing of the Order Granting Relief from the Automatic Stay.


                                                    Respectfully submitted,
                                                     /s/ Umair Malik
                                                    Umair M. Malik (6304888)
                                                    Todd J. Ruchman (6271827)
                                                    Keith Levy (6279243)
                                                    Sarah E. Barngrover (28840-64)
                                                    Adam B. Hall (0088234)
                                                    Edward H. Cahill (0088985)
                                                    Stephen R. Franks (0075345)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus OH 43216-5028
                                                    614-220-5611; Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Umair M.
                                                    Malik.
                                                    Contact email is ummalik@manleydeas.com




19-040579_EJS1
  Case 15-16146      Doc 62     Filed 06/16/20 Entered 06/16/20 15:45:19          Desc Main
                                  Document     Page 7 of 7



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay (Second Mortgage) was served on the parties listed below via e-mail

notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Glenn B Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   David M Siegel, Attorney for Kyle J. Gorman and Christine T. Gorman, David M. Siegel &
   Associates, 790 Chaddick Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com

                                                                                     16 2020:
The below listed parties were served via regular U.S. Mail, postage prepaid, on June ___,

   Kyle J. Gorman and Christine T. Gorman, 2640 Carlsbad Circle, Aurora, IL 60504

   Kyle J. Gorman and Christine T. Gorman, 2640 Carlsbad, Aurora, IL 60504

   CitiMortgage, Inc., Bankruptcy Department, PO Box 140609, Irving, TX 75014-0609

   Lakewood Valley Homeowners Associat, c/o Caruso Management Group, 800 W. 5th Ave,
   Ste 110B, Naperville, IL 60563


                                                      /s/ Umair Malik




19-040579_EJS1
